Case 9:18-cv-80176-BB Document 268-15 Entered on FLSD Docket 08/16/2019 Page 1 of 2

 

Craig Wright

From: Dave Kleiman

Sent: Friday, 7 September 2012 9:45 PM
To: ‘Craig Wright’

Subject: Re: Divorce

Hash: SHAL

My good sir,
So, we are in agreement,

You have the various BAA projects and ican keep all of the bitcoin | have sent to Panama.

You set the exchange up in Australia and | get 10% of the company to be issued as 80/20 between myself and my father
when it is running.

itis confirmed that | have B 320,832.1 and change. As agreed, | will not tell you who the others | have used here in the
US are. We will exchange soon. You know this is a great opportunity for you to come over with that lady of yours and to
see me. lt needs to be soon. Too long.

Respectfully,
Dave Kleiman - htte:/ Awew.ComputerForensics LLC corm

 

4371 Northlake Blvd #374
Paim Beach Gardens, FL 33410
561.310.8804

Version: GnuPG v2.0.20 (Ming W323}

iOGcBAEBABAGBCHTFp5cAAo] EAQVSsviPBwtyV¥4EMAMOBUUsrbOsdVowiSedBadu
OpWsHWswnW DakbZoP/SnzkKSimbZUXu+4p4 AhYAL+sbGPOLTEMOHLR/hihFOF SCS
S3BnPOnxAAryScaGOly HAVPOHISvL7 227 AbSBzulKLLSLHecBdOyrt INSdIBIEY
O/6GyrhB9wmyYZoMmO0164sZxXCPtCzz758 UpObolhira LizigeNxvyeUsCbeB C107
otGcP Lol Twn? FTzLUE+OaowSm8Co3xbUrw7cCnis/y2UzHRdTANx8 1 9errO0LbAha
A4pMbZginkr5ZLcA+ BpOitca4yTHIYBPSp4 LGIRGTMtl+ahb2WirhdadmzuqlAl
uvOtrAYuYwOed+H LAKUbimivCMNmysi2?XOGAz HNSVmEYAGT TS Jo/AKOLTZH7RY/
GfecMFpzd3UG+vo7AeMUwul]L/yYEyCaAQLhiRxcUYDahwi2OASMELIzEGe3qs+F
NgexGcPfxj,ADZONUMUL/ALVNbpxyYGik6FdhgeddQAs=

=Kdea

CONFIDENTIAL DEF_00027291
Case 9:18-cv-80176-BB Document 268-15 Entered on FLSD Docket 08/16/2019 Page 2 of 2

Next

From: Craig S Wright [rmiailto-:crais. wright Ohotwirepe com]
Sent: Sunday, October 21, 2012 19:26

To: Craig Wright

Subject: Fwd: Divorce

 

Got the agreement?
Skype has been a little flaky

Sent from my NON Iphone

From: Dave Kleiman

Sent: Friday, 7 September 2012 9:45 PM
To: ‘Craig Wright’

Subject: Divorce

Hash: SHA1

Craig,
You have started seeing this new lady, fixate of her and get over your divorce. it happens. It did for me, you are not the
only one. You need to code and just do what you love for a while.

The trust is setup in the Seychelles. | will arrange a shelf company to manage it in the UK as we discussed later. There is
no rush there. | will leave you and myself off for now and leave it as non-trading. Just listen to some advice for once
Craig and trust me to be your friend.

Dave
Version: GnuPG v2.0.14 (MingW32)

iQGcBAEBAgAGBQJTECCIAAoJEAQV5sviP8wteHsL/1kULTTnPOepd4mPmg0U/RcR
1CdOcqyBg44L/Ry+KTQ+ON5ugcR9/eEty PQwkCaheJBJRHxHIzFUSxsznP1XyQT/
YOGBWOA/jDP4qzlevxBHGOHchkLmH4ns66Mys2QtTtVufDcNmsSga2WeUZxcrOyl
h5KCAmqSOYpxoHCFjgioisB2GU+LZSqYXd8HgLUJrCP+scUUCFBpNIIZYpbZRROA
ITAAhSVyegUk7CPawsCpnvzS5OAhZ5PKny+GimmuAEWJ/qXzDhOtel5jYtloWgeNK
3SfqbV2wmbG5wBaysquhjRn7MfjQ4BOZT5FWYTbICJIdT 7IMzSHYg86Huwsk9 lyf
QeJCOTp1OAtHP9FxlAysufcsbSHq7c/laf5SOjoR5t4n+0+X9gkoS2PzJojvtt72

VHoXF DkyDk7dh6HNM+UXkgbZM4duV0eSbqdHe8+gmipQUu25yXaBisA7TbVeqhqQu
qJPYOIGOJOCFUS9uzJkH4cZ3dbAJCBDs1AAVpvrbDtw==

=Phap

CONFIDENTIAL DEF_00027292
